                                                                              FiLED
                                                                           IN CLERK'S OFFICE
                                                                       US DISTRICT COURT E.D.N.V,
 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                           ★ MAR          20t9     ✩
                                                     X
  KEVIN BASKERVILLE,                                                   BROOKLYN OFFICE
                              Plaintiff,

                    - against -
                                                         MEMORANDUM & ORDER
 RICHMOND COUNTY FAMILY COURT;
 RICHMOND COUNTY CRIMINAL                                19-CV-602(AMD)(LB)
 COURT; ADMINISTRATION FOR
 CHILDREN'S SERVICES; FORENSIC
 PSYCHOLOGY SERVICES OF NEW
 YORK,PPLC; LAW OFFICE OF RALPH J.
 PORZIO,ESQ. PLLC; OFFICE OF THE
 DISTRICT ATTORNEY RICHMOND
 COUNTY,

                               Defendants.
                                                    X


ANN M.DONNELLY, United States District Judge:

       On January 29, 2019, the pro se plaintiff, Kevin Baskerville, filed a request to proceed in

forma pauperis and this action against two Richmond County state courts, the Office ofthe

Richmond County District Attorney, the Administration for Children's Services, a law firm and a

psychologist's office involved in his ongoing state family and criminal court proceedings. He

seeks damages. On February 20,2019, the plaintiff paid the filing fee. Based on my review of

the complaint, I find that it does not comply with Fed. R. of Civ. P. 8. The plaintiff is directed to

file an amended complaint within 30 days of the date ofthis Order.

                                           BACKGROUND


       The plaintiffs pleading is 191 pages long: a 22-page complaint referencing 169 pages of

exhibits. See Fed. R. Civ. P. 10(c)("A copy of a written instrument that is an exhibit to a

pleading is a part of the pleading for all purposes."). The statement ofclaim is very difficult to
follow. However, one ofthe attachments to the complaint, a November 20,2018 letter written

on the plaintiffs behalf by The Jewish Resource Board,includes the following facts. (See ECF

No. 1-2 at 162-69; ECF No. 1 at 6-1,      1-4.) The plaintiff is the custodial parent of his

daughter, and the mother has visitation. The plaintiff alleges that the girl's mother and her

mother's boyfriend abused his daughter in 2018. A report was filed with State Central Registry,

ACS investigated, and then closed the case. The plaintiff objects to the quality ofthe

investigation, and says that ACS staff members and the Family Court did not address his

allegations. He also is concerned that his daughter will be subject to further abuse during future

visits with her mother.

       The plaintiff also seems to raise claims about the circumstances ofa criminal charge

arising from a June 2017 domestic incident report involving his daughter's mother, which

spears to have resulted in an adjournment in contemplation ofdismissal. (ECF No, 1 at 7, 5.)

       As a basis for this Court'sjurisdiction, the plaintifflists nearly fifty statutes, codes and

rules and Amendments to the United State Constitution. (ECF No. 1 at 4-5.) His statement of

claim, ECF No. 1 at 6-20,is primarily a series of35 paragraphs structured in the following

manner:



              On the following dates: March 13,2018, June 1,2018, June 12,2018, June
       14,2018, June 20,2018, July 13, 2018, July 16,2018, July 17,2018, August 9,2018,
       August 18,2018, August 28,2018, August 29,2018, September 24,2018, October 15,
       2018, October 31,2018 for 2 hours and November 26,2018 Violation of 1st
       Amendment Rights." Administrative Children Services, Law Office of Ralph J Porizo
       Esq PLLC.,Forensic Psychology Services of New York,PPLC.,Richmond County
       Family Court, Richmond County Criminal Court""See Attachment Kevin Baskerville
       November 26,2018","See Attachment Kevin Baskerville July 11,2018","See
       Attachment Forensic Psychology Services of New York,PPLC December 12,2018",
       "See Attachment Jewish Board Document November 20, 2018","See Attachment Police
       DIR- Report","See Attachment Affirmation In Support of Order to Show Cause April
       29,2018","See Attachment Affidavit in Response to the Court Proceedings March 7,
       2018.
(ECFNo. 1 at 13.)

         The plaintiffs complaint lists 35 claims, most of which do not correlate to the

jurisdictional bases he lists, and all of which are in the same format excerpted above—a list of

 dates, a type ofclaim, and then a list ofreferences to various attachments. The claims are:

    1.    Physical harm
    2.   Intangible psychological issues
    3.   Compensable loss
    4.   Lost or Diminished Earnings
    5.   Pain and suffering
    6. Mental and Emotional Distress
    7. Proximate and foreseeable consequence ofthe defendant's conduct
    8. Violation ofrights to procedural due process
    9. Deprivation ofabsolute rights
    10. Triffling sum
    11. Nominal damages
    12. Deliberate indifference
    13. Violation of 1^ Amendment rights
    14. Violation of2"'' Amendment rights
    15. Violation of4*** Amendment rights
    16. Violation of5^ Amendment rights
    17. Violation of    Amendment rights
    18. Violation of7*^ Amendment rights
    19. Violation of8^ Amendment rights
    20. Violation of 14^ Amendment rights
    21. Deprivation offederal rights
    22. Denied liberty and prosperity
    23. Due process oflaw
    24. Constitutional rights
    25. Tort liability and monetary harm
    26. Impairment ofreputation
    27. Economic injury
    28. Provable injury
    29. Reckless endangerment
    30. Loss ofeducational service
    31. Loss of earning capacity
    32. Personal humiliation
    33. Egregious conduct
    34. Common law doctrine of avoidable consequences
    35. Unforseen collateral consequences

(ECFNo. 1 at 8-20.)
        The plaintiff seeks damages. (ECFNo, 1 at 21.)

                                          DISCUSSION


           a.   Standard of review

        A pro se litigant's submissions must be construed liberally and interpreted "to raise the

strongest arguments that they suggest." Triestman v. Federal Bureau ofPrisons,470 F.3d 471,

474(2d Cir. 2006). Nevertheless, the plaintiff must establish that the court has subject matter

jurisdiction over the action. Lyndonville Sav. Bank & Trust Co. v. Lussier,211 F.3d 697,700-01

(2d Cir. 2000);see also Rene v. CitibankNA,32 F. Supp. 2d 539,541-42(E.D.N.Y. 1999)

(dismissing pro se complaint for lack ofsubject matter jurisdiction). "[Sjubject-matter

jurisdiction, because it involves the court's power to hear a case, can never be forfeited or

waived." United States v. Cotton,535 U.S.625,630(2002). The subject-matterjurisdiction of

the federal courts is limited. Federaljurisdiction exists only vdien a "federal question" is

presented,or when there is "diversity ofcitizenship" and the amount in controversy exceeds

$75,000.00. 28 U.S.C. §§ 1331, 1332. Federal courts"have an independent obligation to

determine whether subject-matterjurisdiction exists, even in the absence ofa challenge from any

party." Arbaugh v. Y &H Corp.,546 U.S. 500,514(2006)(citation omitted). When a federal

court concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in

its entirety. Id;see also Fed. R. Civ. P. 12(h)(3).

       Moreover, even ifa plaintiff has paid the filing fee, a district court may dismiss the case,

sua sponte, ifit determines that the action is fnvolous. Fitzgerald v. First East Seventh Street

Tenants Corp.,221 F.3d 362, 363-64(2d Cir. 2000). An action is fnvolous as a matter oflaw

when it is "based on an indisputably meritless legal theory"—^that is, when it "lacks an arguable
basis in law...,or[when] a dispositive defense clearly exists on the face ofthe complaint."

Livingston v. Adirondack Beverage Co.^ 141 F.3d 434,473(2d Cir. 1998).

           b. Notice Pleading under Rule 8

        The plaintiff must also comply with the Federal Rules of Civil Procedure, including Rule

8. As the Second Circuit recently stated,"[wjhile we construe pro se pleadings liberally, the

basic requirements of Rule 8 apply to self-represented and counseled plaintiffs alike." Harnage

V. Lightner, No. 18-CV-1599,2019 WL 637975,at *2(2d Cir. Feb. 15,2019)(summary order)

(quoting Wynder v. McMahon,360 F.3d 73,79 n.l 1 (2d Cir. 2004)).

        Under Rule 8,a pleading must provide "a short, plain statement ofthe claim showing that

the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). "When a complaint does not comply

with the requirement that it be short and plain,the court has the power,on its own initiative or in

response to a motion by the defendant, to strike any portions that are redundant or immaterial, or

to dismiss the complaint." Salahuddin v. Cuomo^ 861 F.2d40,42(2d Cir. 1988). The Second

Circuit has cautioned "that dismissal is ^usually reserved for those cases in which the complaint

is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any,is

well disguised.'" Riles v. Semple, No. 18-327-PR,2019 WL 974678, at *2(2d Cir. Feb. 27,

2019)(summary order)(quoting Salahuddin, 861 F.2d at 42). The Second Circuit has

"repeatedly emphasized that Rule 8 reflects 'liberal pleading standards,' simply requiring

plaintiffs to 'disclose sufficient information to permit the defendant to have a fair understanding

of what the plaintiff is complaining about and to know whether there is a legal basis for

recovery.'" Id. (quoting Kittay v. Kornstein,230 F.3d 531,541 (2d Cir. 2000)).

       The statement ofclaim required by Fed. R. Civ. P. 8 "should be short because

unnecessary prolixity in a pleading places an unjustified burden on the court and the party who
must respond to it because they are forced to select the relevant material from a mass of

verbiage." Salahuddin v. Cuomo,861 F.2d at 42(2d Cir. 1988);Prezzi v. Schelter, 469 F.2d

691,692(2d Cir. 1972)(per curium)(affirming dismissal ofpro se plaintiffs 88-page, single-

spaced complaint that "contained a labyrinthian prolixity of unrelated and vituperative charges

that defied comprehension[,]failpng] to comply with the requirement of Rule 8"). The plaintiff

utilized a form complaint and names the parties to the action. (EOF No. 1 at 1-5.) The plaintiff

then lists more than fifty statutes, codes, rules and the United States Constitution. {Id. at 4-5.)

The first two pages ofthe Statement of Claim begin with what appears to be a timeline, and are

followed by 12 pages ofthe 35 paragraphs listing dates, a claim, and references to 169 pages of

attachments.


       The plaintiffs pleading does not satisfy Rule 8. It does not give the defendants adequate

notice ofthe claims against them,or permit them or the court to determine whether there is a

legal basis for recovery. Although I construe the plaintiffs complaint liberally, 1 am not

required to sort through his voluminous submission, match his various lists with the numerous

attachments, or search the attachments for material that might be relevant or that might support a

claim that the plaintiff has not raised. His statement ofclaim is merely of an outline that requires

digging through the attachments to come up with facts or legal theory that might provide a basis

for a claim.


                                      LEAVE TO AMEND


         1 grant the plaintiff 30 days to amend his complaint. See Fed R. Civ. P. 15(a);see e.g.,

Davis V. Goord,320 F.3d 346,352(2d Cir. 2003)("[T]he court should not dismiss without

granting leave to amend at least once when a liberd reading ofthe \pro se'\ complaint gives any

indication that a valid claim might be stated.")(quoting Gomez v. USAA Fed. Sav. Bank, 171
F.3d 794, 795 (2d Cir.1999)).

       If the plaintiff chooses to file an amended complaint, he must do so within 30 days of the

date of this Order. The amended complaint must be captioned "Amended Complaint" and bear

the same docket number as this Order. The plaintiff is advised that an amended complaint

replaces the complaint in its entirety.

       If the plaintiff files an amended complaint, he must satisfy the minimal filing

requirements of Fed. R. Civ. P. 8; he must give the defendants notice of the claims he is making,

and include a short, plain statement ofthe claim showing that he is entitled to relief. To aid the

plaintiff with this task, the Clerk of Court is respectfully requested to provide him with a

"Complaint for Violation of Civil Rights" form.

                                             CONCLUSION


       The plaintiff is granted 30 days to amend his complaint If he submits an amended

complaint it will be reviewed for sufficiency under Fed. R. Civ.P.8. The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and

therefore informa pauperis status is denied for the purpose ofany appeal. See Coppedge v. United

States, 369 U.S.438,444-^5(1962).



                                                      SO ORDERED:


                                                       s/Ann M. Donnelly
                                                      Ann M/Donnelly
                                                      United States District Judge

Dated: March 19, 2019
       Brooklyn, New York
